DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/10/2022.

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (US 2016/0231641) in view of Sharma et al. (US-20210318593).


               Regarding claim 1, Minamisawa teaches an optical system(Fig.1 to Fig.10, 100, optical unit) , comprising: a fixed assembly (fig.4A, 20, fixed body), having a main axis (fig.4A, L, -Z to +Z]); 
a movable element (para 56, lines 3-5, fig.4A, fig.4B, a gimbal mechanism 30 is one of movable module 10), movable relative to the fixed assembly (fig.2A, 20) and connected to a first optical element (Fig.4A, 1a, lens); anda driving module (Fig.4A, 500, drive mechanism) configured to drive the movable element (fig.4A, 30) to move relative to the fixed assembly (fig.4A, 20);wherein the driving module (fig.4A, fig.5, 500) includes a first driving assembly (Fig.5, +X axis, 520, magnet and 560, coil) and a second driving assembly (fig.5, +Y axis, , 520, magnet and 560, coil), and the first driving assembly (fig.5, +X axis, 520,magnet and 560, coil) and the second driving assembly (fig.5, +Y axis, , 520,magnet and 560, coil)  are individually operable(para 58, lines 17-18,  the magnets 520 adjacent to each other in a circumferential direction are not attracted to each other). 
               wherein the optical system (Fig.1 to Fig.10, 100, optical unit)  further comprises a circuit assembly (fig.4A, fig.5, 1800, flexible circuit board), and the first driving assembly (fig.5, +X axis, 520, magnet and 560, coil) is electrically connected to the second driving assembly (fig.5, +Y axis, 520, magnet and 560, coil) via a first conductive element (fig. 7A, 1880) of circuit assembly (para 101, lines 7-8, an electric current is supplied to parts of the four coils 560 ; para 101, line 10,  all of the four coils 560 are supplied with electric currents, para 65, lines 7-8, a drive current is supplied to the actuator through the flexible circuit board 1800 -- which mean- the optical system further comprises a circuit assembly ,and the first driving assembly is electrically connected to the second driving assembly via a first conductive element  of circuit assembly.

 But Minamisawa is silent wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly  and the second driving assembly 

However, in a similar field of endeavor, Sharma teaches wherein the first conductive element (Sharma , fig.7, part of 336, flex tabs) has a first string arm (fig.7, part of 334, spring plate)  and a second string arm (fig.7, part of 334, spring plate) which are respectively connected to the first driving assembly  and the second driving assembly (fig.6A, driving assemblies around different side, including magnets,332 330, and 326, and  coils 602 and 604, fig.7 shows part of 334, spring plate which are respectively connected to the first driving assembly  and the second driving assembly).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Sharma for the purpose of providng of an actuator assembly configured to translate an image sensor of a camera in directions along three axes (Sharma, para 2, Lines 1-4).

Regarding claim 4, Minamisawa in in view of Sharma discloses the invention as described in Claim 1 and further Sharma teaches wherein the fixed assembly (Sharma, fig.3, fig.7, substrate 304,  static portion 310) includes a base (para 78, line 2, a static base), the base has at least one protruding column (Sharma, fig.7, para 78, line 1-2, suspension elements 324--protruding column, may mount to a static base), and the first conductive element (Sharma , fig.7, part of 336, flex tabs) is connected to the protruding column (fig.7, 324).
       
Regarding claim 5, Minamisawa in view of Sharma discloses the invention as described in Claim 1 and further Sharma teaches wherein the optical system (Sharma, abstract, a camera) further comprises a movable assembly (para 53, carrier frame 302), the driving module (fig.3, 300) drives the movable assembly (fig.3A, carrier frame 302) to move relative to the fixed assembly (Sharma, fig.3, fig.7, substrate 304,  static portion 310)  so as to move the movable element (fig.4, para 61, line 1, an inner movable portion 432) , and the movable assembly (fig.3A, carrier frame 302) is movably connected to the fixed assembly by the first conductive element (Sharma, para 53, lines 1-9,  conductive element , a spring plate may mechanically connect the substrate carrier to the carrier frame,  spring plate 334,  mechanically connects carrier frame 302 to substrate carrier 304., such as spring plate 334, may be a single spring plate that connects carrier frame 302 to substrate 304 in multiple locations).           


Claims 6-8, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (US 2016/0231641) in view of Sharma et al. (US-20210318593), and in further view of  Yeo et al. (US 2016/0154249).

Regarding claim 6, Minamisawa in view of Sharma discloses the invention as described in Claim 1, but does not specifically teach wherein the circuit assembly further includes a second conductive element, the first driving assembly is electrically connected to the second driving assembly via the second conductive element, and the first conductive element and the second conductive element are respectively disposed at two sides of the first driving assembly and the second driving assembly.

However, in a similar field of endeavor, Yeo teaches a circuit assembly including a first and second conductive element (Yeo, fig.7, fig.2, element 730, there are four of them total) wherein a first driving assembly and second driving assembly (fig.2, magnets 510, and corresponding coil portions of 520- there are four of them) are electrically connected  (para 108, lines 1-8, driving assemblies are electrically connected with springs), and the first conductive element and the second conductive element are respectively disposed at two sides of the first driving assembly and the second driving assembly (Fig. 2, the first conductive element and the second conductive element are respectively disposed at two sides of the first driving assembly and the second driving assembly).
  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Yeo for the purpose of enhancing reliability and durability (para 154, line 4). 



Regarding claim 7, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 6 and further Yeo teaches a movable assembly (para 71, line 1, housing 400, bobbin 300) is movably connected to the fixed assembly (para 71, line 8, base 200) by the first conductive element (fig.2, 730) and the second conductive element (fig.2, 730, para 73, lines 1-8, the elastic unit may include an upper spring (710) provided at an upper portion of the housing (fig.2, 400), a lower spring (fig.2, 720) provided at a lower portion of the housing (fig.2, 400) and at least two lateral surface (fig.2, 730) springs provided between the housing and the base, so as to provide returning force to the bobbin (fig.2, 300) or the housing (fig.2, 400) and to supply the electric power applied by the substrate (fig.2, 600) to the first coil pattern portion (fig.2, 520)). 
       	Regarding claim 8, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 6 and Yeo further teaches wherein the circuit assembly further includes a circuit member (fig.2, 600), and the first conductive element and the second conductive element (Fig. 2, element 730, there are four of them total) are electrically connected to an external electrical connection portion through the circuit member (para 153, lines 1-3, springs 730 a, 730 b among the lateral springs (730) may be respectively and electrically connected to the substrate 600 ; para 163, lines 1-7, the substrate (600) may include two soldering points (610 a, 610 b) to be electrically connected to the lateral spring (730) in order to apply electric power to the first coil pattern portion (520). As described in the above, the soldering points (610 a, 610 b) may be electrically connected by being soldered with soldering portion (732a) formed at the second coupling portion (732) of the lateral spring (730) ). 
               Regarding claim 11, Minamisawa in view of Sharma and Yeo  discloses the invention as described in Claim 6 and Yeo further teaches wherein the driving module (Fig.2, 500) further includes a third driving assembly (Fig.2, magnets 510, and corresponding coil portions of 520, there are four of them) , the circuit assembly further includes a third conductive element (Fig. 2, element 730, there are four of them total), and the second driving assembly is electrically connected to the third driving assembly via the third conductive element (Fig.2, (para 153, lines 1-3, springs 730 a, 730 b among the lateral springs (730) may be respectively and electrically connected to the substrate 600 ; para 163, lines 1-7, the substrate (600) may include two soldering points (610 a, 610 b) to be electrically connected to the lateral spring (730) in order to apply electric power to the first coil pattern portion (520). As described in the above, the soldering points (610 a, 610 b) may be electrically connected by being soldered with soldering portion (732a) formed at the second coupling portion (732) of the lateral spring (730) that mean the second driving assembly is electrically connected to the third driving assembly  via the third conductive element).
               
Regarding claim 12, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 11 and Yeo further teaches wherein each of the first and third conductive elements has a plate-shaped structure (see annotated image below, fig.8, the first and third conductive elements has a plate-shaped structure) , and when viewed along an extending direction of the first conductive element, the first conductive element at least partially overlaps the third conductive element (see annotated image below, when viewed along an extending direction of the first conductive element, the first conductive element at least partially overlaps the third conductive element). 
         

    PNG
    media_image1.png
    591
    1074
    media_image1.png
    Greyscale
 
Regarding claim 13, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 11 and Yeo further teaches  wherein the circuit assembly further includes a fourth conductive element (Fig. 2, element 730, there are four of them total), the second driving assembly (fig.2, magnets 510, and corresponding coil portions of 520- there are four of them) is electrically connected (para 108,  lines 1-8, driving assemblies are electrically connected with springs) to the third driving assembly via the fourth conductive element (Fig.2), and the third and fourth conductive elements are respectively disposed at two sides of the second driving assembly and the third driving assembly (Fig.2 , the third and fourth conductive elements are respectively disposed at two sides of the second driving assembly and the third driving assembly).

Regarding claim 14, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 13 and Yeo further teaches wherein the circuit assembly includes a circuit member with a polygonal structure (fig.2, 600), the first conductive element(Fig. 2, element 730, there are four of them total) is electrically connected to the circuit member through a first electrical connecting point (fig.7, 732), the second conductive element(Fig. 2, element 730, there are four of them total)  is electrically connected to the circuit member through a second electrical connecting point(fig.7, 732), the third conductive element (Fig. 2, element 730, there are four of them total) is electrically connected to the circuit member through a third electrical connecting point (fig.7, 732), the fourth conductive element (Fig. 2, element 730, there are four of them total) is electrically connected to the circuit member through a fourth electrical connecting point(fig.7, 732), and the second electrical connecting point and the fourth electrical connecting point are disposed on one side of the circuit member (see annotated image below, the second electrical connecting point and the fourth electrical connecting point are disposed on one side of the circuit member).
 
    PNG
    media_image2.png
    741
    1278
    media_image2.png
    Greyscale
 
    
Regarding claim 15, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 14 and Yeo further teaches wherein when viewed along the main axis (abstract, optical axis), the second electrical connecting point and the fourth electrical connecting point are located between the first electrical connecting point and the third electrical connecting point (see annotated image above , the second electrical connecting point and the fourth electrical connecting point are located between the first electrical connecting point and the third electrical connecting point).
 
 	Regarding claim 16, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 11 and Yeo further teaches wherein the optical system(abstract, camera module) further comprises a movable assembly (Fig.7, 720), the first conductive element (Fig. 2, element 730, there are four of them total) and the third conductive element (Fig. 2, element 730, there are four of them total) are disposed on a top surface of the movable assembly (fig.7, 720), and when viewed along the main axis, the first conductive element does not overlap the third conductive element (Fig.7 , the first conductive element does not overlap the third conductive element).

Regarding claim 17, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 16 and Yeo further teaches wherein the first conductive element (Fig. 2, element 730, there are four of them total) has an electrical contact (fig.7, 732) and a narrow portion (fig.7, 733), the electrical contact is configured to be electrically connected to the first driving assembly, and the narrow portion is adjacent to the electrical contact (Fig.7, para 153, lines 1-3, springs 730 a, 730 b among the lateral springs (730) may be respectively and electrically connected to the substrate 600 ; para 163, lines 1-7, the substrate (600) may include two soldering points (610 a, 610 b) to be electrically connected to the lateral spring (730) in order to apply electric power to the first coil pattern portion (520). As described in the above, the soldering points (610 a, 610 b) may be electrically connected by being soldered with soldering portion (732a) formed at the second coupling portion (732) of the lateral spring (730)).

               Regarding claim 20, Minamisawa in view of Sharma discloses the invention as described in Claim 1 but is silent to, wherein the first driving assembly and the second driving assembly respectively include a first circuit element and a second circuit element, and a circuit layout of the first circuit element is different from a circuit layout of the second circuit element.

However, Yeo teaches wherein the first driving assembly(Fig.2, one side of 500, actuator) and the second driving assembly (Fig.2, one side of 500, actuator) respectively include a first circuit element(Fig.2, one side of 730, lateral surface spring)  and a second circuit element (Fig.2, one side of 730, lateral surface spring) , and a circuit layout (Fig.8, 730a) of the first circuit element is different from a circuit layout (Fig.8, 730b) of the second circuit element (Fig.2, one side of 730, lateral surface spring).

           It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa in view of Sharma with the circuit layout as taught by Yeo for the purpose of  reducing the vibration due to handshaking that occurs when a user holds the photography device with hand (para 6, lines 3-5).


Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Minamisawa et al. (US 2016/0231641) in view of Sharma et al. (US-20210318593) and Yeo et al. (US 2016/0154249), as applied to Claim 16 above, in further view of DiStefano et al. (US 6365975).

Regarding claim 18, Minamisawa in view of Sharma and Yeo discloses the invention as described in Claim 16, but is silent to wherein the optical system further comprises an insulating element (IE) which is disposed between the first conductive element and the third conductive element.  

However, DiStefano teaches wherein the optical system (Col, 3, line 10, a microelectronic assembly) further comprises an insulating element (IE) (col 19, line 35,liner 953) which is disposed between the first conductive element and the third conductive element (Col 19, line 35, the distal end of the second conductor terminates proximally of via 953 and mass 969, so that the  tip end of the second conductor 948 remains electrically insulated from the first conductor 950 and via 953).
  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Minamisawa in view of Sharma and Yeo with the insulating element which is disposed between the first conductive element and the third conductive element as taught by DiStefano for the purpose of part of the conductor remains electrically insulated from the first conductor and via liner (Col 19, line 35).
  
Regarding claim 19, Minamisawa in view of Sharma, Yeo, and DiStefano discloses the invention as described in Claim 18, and DisTefano further teaches wherein the insulating element is a glue (col 9, line 15, a gel) configured to connect the first conductive element, the third conductive element and the movable assembly (Fig.1, Col 9, line 15, Col 19, line 35, the distal end of the second conductor terminates proximally of via 953 and mass 969, so that the  tip end of the second conductor 948 remains electrically insulated from the first conductor 950 and via 953)

Allowable Subject Matter

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any 
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the 
claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper

With regard to dependent claim 9, although the prior art teaches the optical system as claimed in claim 8, wherein the first conductive element is electrically connected to the circuit member through a first electrical connecting point, the second conductive element is electrically connected to the circuit member through a second electrical connecting point, the prior art (Minamisawa in view of  Sharma, Yeo, and DiStefano) fails to teach a shortest distance between the first electrical connecting point and the first optical element is different from a shortest distance between the second electrical connecting point and the first optical element.

With regard to dependent claim 10, although the prior art teaches the optical system as claimed in claim 8, the prior art (Minamisawa in view of  Sharma, Yeo, and DiStefano) fails to teach wherein when viewed along the main axis, the second driving assembly overlaps the external electrical connection portion, and the first driving assembly does not overlap the external electrical connection portion.

Response to Amendment
Applicant's arguments/amendments filed on 8/10/2022 , have been fully considered  and the specification has been overcome by the applicant's amendments.

Applicant’s arguments, see Remarks Pages 6-14 with respect to the 35 U.S.C. §§ 102 and 103 rejection have been fully considered and are not persuasive. 

In the remarks, applicant argues that:
Independent Claim 1 :, Minamisawa does not disclose the features "wherein the optical system further comprises a circuit assembly, and the first driving assembly is electrically connected to the second driving assembly via a first conductive element of the circuit assembly" as recited in the amended claim I of the present application.
, Minamisawa does not disclose the features "wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly" as recited in the amended claim 1 of the present application.
In response to applicant's argument(s):
It is respectfully indicated the examiner allegedly elements that the foregoing.      Regarding claim 1, Minamisawa teaches an optical system(Fig.1 to Fig.10, 100, optical unit),
 comprising: a fixed assembly(fig.4A, 20, fixed body), having a main axis (fig.4A, L, -Z to +Z]); 
a movable element (para 56, lines 3-5, fig.4A, fig.4B, a gimbal mechanism 30 is one of movable module 10), movable relative to the fixed assembly (fig.2A, 20) and connected to a first optical element (Fig.4A, 1a, lens); and a driving module (Fig.4A, 500, drive mechanism) configured to drive the movable element (fig.4A, 30) to move relative to the fixed assembly (fig.4A, 20); wherein the driving module (fig.4A, fig.5, 500) includes a first driving assembly (Fig.5, +X axis, 520, magnet and 560, coil) and a second driving assembly (fig.5, +Y axis, , 520, magnet and 560, coil), and the first driving assembly (fig.5, +X axis, 520,magnet and 560, coil) and the second driving assembly (fig.5, +Y axis, , 520,magnet and 560, coil)  are individually operable(para 58, lines 17-18,  the magnets 520 adjacent to each other in a circumferential direction are not attracted to each other). 
               wherein the optical system (Fig.1 to Fig.10, 100, optical unit)  further comprises a circuit assembly (fig.4A, fig.5, 1800, flexible circuit board), and the first driving assembly (fig.5, +X axis, 520, magnet and 560, coil) is electrically connected to the second driving assembly (fig.5, +Y axis, 520, magnet and 560, coil) via a first conductive element (fig. 7A, 1880) of circuit assembly (para 101, lines 7-8, an electric current is supplied to parts of the four coils 560 ; para 101, line 10,  all of the four coils 560 are supplied with electric currents, para 65, lines 7-8, a drive current is supplied to the actuator through the flexible circuit board 1800 -- which mean- the optical system further comprises a circuit assembly ,and the first driving assembly is electrically connected to the second driving assembly via a first conductive element  of circuit assembly).

 But Minamisawa is silent wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly  and the second driving assembly .

However, in a similar field of endeavor, Sharma teaches wherein the first conductive element (Sharma , fig.7, part of 336, flex tabs) has a first string arm (fig.7, part of 334, spring plate)  and a second string arm (fig.7, part of 334, spring plate) which are respectively connected to the first driving assembly  and the second driving assembly (fig.6A, driving assemblies around different side, including magnets,332 330, and 326, and  coils 602 and 604, fig.7 shows part of 334, spring plate which are respectively connected to the first driving assembly  and the second driving assembly).

It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the device of Minamisawa with the multiple conductive elements of Sharma for the purpose of providing of  an actuator assembly configured to translate an image sensor of a camera in directions along three axes (Sharma, para 2, Lines 1-4).

applicant argues that
Dependent Claim 4 :   
Chao also fails to disclose the features "wherein the optical system further comprises a circuit assembly, and the first driving assembly is electrically connected to the second driving assembly via a first conductive element of the circuit assembly; wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly" as recited in the amended claim 1 of the present application


In response to applicant's argument(s):
Regarding claim 4, Minamisawa in in view of Sharma discloses the invention as described in Claim 1 and further Sharma teaches wherein the fixed assembly (Sharma, fig.3, fig.7, substrate 304,  static portion 310) includes a base (para 78, line 2, a static base), the base has at least one protruding column (Sharma, fig.7, para 78, line 1-2, suspension elements 324--protruding column, may mount to a static base), and the first conductive element (Sharma , fig.7, part of 336, flex tabs) is connected to the protruding column (fig.7, 324).
applicant argues that
Yeo (US 2016/0154249) :   
Yeo fails to disclose the features "wherein the optical system further comprises a circuit assembly, and the first driving assembly is electrically connected to the second driving assembly via a first conductive element of the circuit assembly" as recited in the amended claim 1 of the present application.
Yeo fails to disclose the features "wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly" as recited in the amended claim 1 of the present application.


In response to applicant's argument(s):
Yeo, para 153, lines 1-3, springs 730 a, 730 b among the lateral springs (730) may be respectively and electrically connected to the substrate 600 ; para 163, lines 1-7, the substrate (600) may include two soldering points (610 a, 610 b) to be electrically connected to the lateral spring (730) in order to apply electric power to the first coil pattern portion (520). As described in the above, the soldering points (610 a, 610 b) may be electrically connected by being soldered with soldering portion (732a) formed at the second coupling portion (732) of the lateral spring (730); 
that mean the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly)

applicant argues that
Yeo (US 2016/0154249) :   
Yeo fails to disclose the features "wherein the optical system further comprises a circuit assembly, and the first driving assembly is electrically connected to the second driving assembly via a first conductive element of the circuit assembly" as recited in the amended claim 1 of the present application.
Yeo fails to disclose the features "wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly" as recited in the amended claim 1 of the present application.


In response to applicant's argument(s):
Yeo, para 153, lines 1-3, springs 730 a, 730 b among the lateral springs (730) may be respectively and electrically connected to the substrate 600 ; para 163, lines 1-7, the substrate (600) may include two soldering points (610 a, 610 b) to be electrically connected to the lateral spring (730) in order to apply electric power to the first coil pattern portion (520). As described in the above, the soldering points (610 a, 610 b) may be electrically connected by being soldered with soldering portion (732a) formed at the second coupling portion (732) of the lateral spring (730); 
that mean the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly)
applicant argues that
DiStefano (US 6365975) :   
DiStefano also fails to disclose the features "wherein the optical system further comprises a circuit assembly, and the first driving assembly is electrically connected to the second driving assembly via a first conductive element of the circuit assembly; wherein the first conductive element has a first string arm and a second string arm which are respectively connected to the first driving assembly and the second driving assembly" as recited in the amended claim 1 of the present application.


In response to applicant's argument(s):
DiStefano discloses wherein the optical system (Col, 3, line 10, a microelectronic assembly) further comprises an insulating element (IE) (col 19, line 35,liner 953) which is disposed between the first conductive element and the third conductive element (Col 19, line 35, the distal end of the second conductor terminates proximally of via 953 and mass 969, so that the  tip end of the second conductor 948 remains electrically insulated from the first conductor 950 and via 953).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Minamisawa in view of Sharma and Yeo with the insulating element which is disposed between the first conductive element and the third conductive element as taught by DiStefano for the purpose of part of the conductor remains electrically insulated from the first conductor and via liner (Col 19, line 35). 

applicant argues that
   As set forth above,
Applicant respectfully submits that Minamisawa, Chao, Yeo and DiStefano, taken alone or in combination, fail to disclose or suggest the aforementioned features of the amended claim 1.
The dependent claims set forth additional limitations not found in the prior art, and are also allowable based at least on their dependency from allowable independent claim 1.
In view of the foregoing amendments and remarks, it is respectfully submitted that the prior art utilized by the Examiner fails to teach or suggest each and every element of independent claim 1, as well as its dependent claims. Reconsideration and withdrawal of the 35 USC 102 and 103 rejections are respectfully requested

In response to applicant's argument(s):

One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Minamisawa in in view of Sharma teaches limitation of independent claim 1, please see above. Minamisawa-Sharma, Yeo, and DiStefano combination teaches limitation of claims 1, 5-8, and 11-20.
	Further, Examiner has met all requirements establishing a prima facie case: all factual findings required by Graham were supplied in the previous and present Actions; the references are related art, and Applicant has supplied no evidence that there is no reasonable expectation of success; all claim limitations were met in the previous and present Actions, and Applicant has merely made the allegation that the limitations are not met, and thus has not provided any evidence or argument directed to how the identified elements in the first action fail to meet the claimed limitations or to how the identified elements are otherwise distinguishable from the claimed limitations.  Neither has Applicant supplied any evidence or argument addressing any failure of Examiner's application of the TSM test, pursuant to current governing law (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 


Examiner's Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872




/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872